Citation Nr: 0025257	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-33 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation for additional disability, 
including TMJ dysfunction, claimed to have been incurred as a 
result of dental treatment authorized by the VA, pursuant to 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from September 1956 to 
November 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of May 1997.  In May 1998, a hearing was 
held before the undersigned in Washington, D.C..  In January 
1999, the Board denied the appeal on the basis that the law 
did not provide for compensation under 38 U.S.C.A. § 1151 
based on non-VA treatment.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a joint motion for remand, 
which was granted by a Court order in May 2000 that vacated 
the Board decision, and remanded the matter to the Board for 
additional consideration.  


FINDINGS OF FACT

1.  From 1983 to 1993, the veteran received dental treatment, 
including the placement of crowns and bridges, which was 
authorized and paid by the VA.  

2.  This treatment resulted in additional disability, 
including TMJ dysfunction.


CONCLUSION OF LAW

Additional disability, including TMJ dysfunction, was 
incurred as a result of dental treatment from 1983 to 1993 
which was authorized by the VA.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 and Supp. 1996); 38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a personal hearing before the undersigned in May 1998, the 
veteran testified that he sustained additional disability, 
including temporomandibular joint dysfunction (TMJ), as a 
result of improper dental treatment authorized by the VA from 
1983 to 1993.  In particular, he asserts that Allen G. 
Franks, D.D.S., as a general dentist, was not legally 
qualified to perform the prosthodontist services he was 
contracted to provide.  

Initially, it must be determined whether benefits under 
38 U.S.C.A. § 1151 may be granted for additional disability 
caused, not by VA treatment, but by private treatment 
contracted by the VA.  The current law provides that 
compensation for additional disability may be awarded if, 
inter alia, "the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title,"  
38 U.S.C.A. § 1151(a)(1) (West 1991 & Supp. 2000).  A 
Department facility is a facility over which the Secretary 
has direct jurisdiction.  38 U.S.C.A. § 1701(3)(A) (West 
1991).  

However, the veteran filed his claim prior to October 1, 
1997, the effective date of the current version of the 
statute.  The law in effect at the time the veteran filed his 
claim provided for an award of compensation for additional 
disability resulting from injury "as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law. . ."  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1996).  The parties, 
including VA, argue that this language encompasses fee basis 
treatment authorized by VA.  

Additional support for this interpretation is also found in a 
non-precedential, Conclusive Opinion of the VA Office of 
General Counsel, which held, in a case where a veteran was 
admitted to a VA medical center for cancer treatment, and in 
connection with that treatment received radiation therapy 
administered pursuant to a specialized medical resources 
sharing agreement under 38 U.S.C.A. § 8153, that he was 
entitled to benefits under 38 U.S.C.A. § 1151 for injuries 
resulting from that non-VA treatment.  Although this 
interpretation is non-precedential, and the instant case does 
not involve shared resources, that opinion does note that the 
former § 1151 did not expressly limit entitlement to injures 
resulting from treatment rendered in a VA facility or by VA 
personnel, but, rather, encompassed injures resulting from 
treatment "awarded under any of the laws administered by the 
Secretary."  VAOPGCCONCL 6-98 (April 17, 1998) (citing 
38 U.S.C.A. § 1151).   

The interpretation argued by the parties is also supportable 
under the facts of the instant case, and, in view of the 
General Counsel's office having joined in the motion arguing 
for this interpretation, the Board finds that the veteran's 
claim for benefits pursuant to 38 U.S.C.A. § 1151 is valid.  

Hence, it must next be determined whether the veteran has 
submitted a well-grounded claim.  See Jimison v. West, 13 
Vet. App. 75 (1999).  For a claim to be well grounded under 
the version of 38 U.S.C.A. § 1151 effective in this case, the 
appellant must provide:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, or medical or surgical 
treatment, resulting in additional disability; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  All of these elements have been met; 
accordingly, the claim is well-grounded.  

The evidence of record reveals that the veteran was 
authorized by the VA to receive treatment from a number of 
private dentists during the period from October 1983 to March 
1992.  There is no evidence that the veteran received dental 
treatment during this time period that was not either 
through, or authorized by, the VA.  

A. Ingber, D.D.S., wrote, in a letter dated in December 1993, 
regarding his evaluation of the veteran's dental problems.  
He noted that he had initially examined the veteran in 
September 1993, obtained a set of study cases, and, on the 
last visit, in November 1993, obtained a full mouth series of 
X-rays, analyzed them, and discussed the veteran's dental 
problems and potential solutions.  Dr. Ingber noted that the 
veteran reported he was treated at the VA over the past nine 
months, and that he had experienced pain since the 
installation of several reconstructions.  The pertinent 
diagnoses were dental malocclusion, TMJ dysfunction, and 
myositis.  Dr. Ingber noted that it was his opinion "within 
a reasonable degree of medical and dental certainty, that the 
dental diagnosis [sic] listed above are a direct result of 
the dental malocclusion associated with the existing crown 
and bridge work." 

Where a veteran suffers an injury, or an aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. § 3.358 (1997).  
(Although the statute was amended, effective in October 1997, 
to require negligence on the part of the VA, the appellant's 
claim was filed prior to that date; hence, it is not affected 
by that amendment.)  

In determining whether additional disability is present, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the injury, or 
aggravation thereof, from VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is a 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1997).  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.  Id.    

In evaluating the evidence, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000).  The Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  If the evidence 
supports the claim or is in relative equipoise, the claimant 
prevails; only if a fair preponderance of the evidence is 
against the claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

In addition to the evidence summarized above, the file 
contains the report of a consultation by R. Gallimore, 
D.D.S., in July 1986, who noted that although the examination 
was inconclusive, the evidence was suggestive of a TMJ 
problem.  VA letters authorizing treatment by Dr. Gallimore 
dated in September 1986, October 1986, October 1987, and 
March 1988, are also of record.  

VA treatment records show that in July 1993, the veteran was 
evaluated for complaints of aching joints, headaches, and a 
diminution of firmness of bite.  On examination, there was no 
evidence of TMJ dysfunction.  In November 1995, he was seen 
for complaints of pain in his lower crowns.  On evaluation, 
it was concluded that he had no evidence of TMJ or myofascial 
pain dysfunction, but that he had possible occlusal trauma.  
X-rays showed generalized bone loss.  

However, the December 1993 evaluation by Dr. Ingber, 
summarized above, resulted in a conclusion that the veteran 
did have TMJ dysfunction.  This evaluation, which was based 
on at least two visits, and included study casts and X-rays, 
was more comprehensive than the two VA evaluations.  Further, 
the most recent VA evaluation did note possible occlusal 
trauma.  Accordingly, with the resolution of all reasonable 
doubt in the veteran's favor, we find that there is 
additional dental disability, including TMJ dysfunction, 
resulting from VA-authorized treatment.  

Dr. Ingber also concluded that the additional disability, 
including malocclusion and TMJ dysfunction, was due to the 
previous bridge and crown work.  Although the file does not 
contain clinical records of the treatment, the veteran has 
testified regarding the treatment authorized by VA, there is 
evidence of VA's authorization of private treatment on 
numerous occasions, and there is no evidence that, prior to 
Dr. Ingber's examination, the veteran had previous crown or 
bridge work which had not been authorized by VA.  Similarly, 
the evidence does not identify another cause for the 
veteran's disability.  Accordingly, the evidence supports the 
veteran's claim as to a causal connection of his claimed 
disability to treatment authorized by VA.  

Under the specific circumstances of this case, the veteran is 
entitled to benefits, pursuant to 38 U.S.C.A. §  1151 for 
additional disability resulting from dental treatment 
authorized by VA.  Accordingly, compensation under 
38 U.S.C.A. § 1151 is warranted for such disability, 
including TMJ dysfunction.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability which is the result of VA-authorized 
dental treatment from 1983 to 1993 is granted.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

